 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 MARCOS GARCIA,                                           Case No.: 2:16-cv-01018-APG-NJK

 4           Plaintiff                                 Order Granting Motion for Attorney Fees

 5 v.                                                                  [ECF No. 31]

 6 NANCY A. BERRYHILL,

 7           Defendant

 8

 9          Plaintiff Marcos Garcia’s attorney moves for an award of attorney’s fees following

10 Garcia’s successful motion for a remand for further proceedings. No party opposed the motion.

11 I grant the motion.

12          Garcia entered into a contingency fee agreement with his attorneys for 25% of any past-

13 due benefits awarded upon a court-ordered reversal of an unfavorable decision by an

14 administrative law judge. ECF No. 31-2. I reversed the administrative law judge’s decision and

15 remanded for further proceedings ECF No. 28. Upon remand, the Social Security

16 Administration awarded Garcia $123,814.00 in past-due benefits.1 ECF Nos. 31-3, 31-4 at 3.

17          Under 42 U.S.C. § 406(b)(1)(A), when a claimant who is represented by counsel obtains

18 a favorable court judgment, “the court may determine and allow as part of its judgment a

19 reasonable fee for such representation, not in excess of 25 percent of the total of the past-due

20 benefits to which the claimant is entitled by reason of such judgment.” This fee is payable out of

21

22

23   1
      The motion calculates a slightly higher past benefits amount. I base my calculation on the
     amount the Social Security Administration withheld as 25% of the award.
 1 the past-due benefits awarded to the claimant and not as an additional recovery from the

 2 defendant. Id.

 3         Although other fee-shifting schemes resort to use of the “lodestar” method to calculate a

 4 reasonable attorney’s fee, § 406(b) is not a fee-shifting statute. Gisbrecht v. Barnhart, 535 U.S.

 5 789, 802 (2002). The statute requires the attorney’s fee be taken from the past-due benefits

 6 awarded to the claimant and not as an additional recovery from the defendant. Id. Thus, § 406(b)

 7 “does not displace contingent-fee agreements as the primary means by which fees are set for

 8 successfully representing Social Security benefits claimants in court. Rather, § 406(b) calls for

 9 court review of such arrangements as an independent check, to assure that they yield reasonable

10 results in particular cases.” Id. at 807. The only statutorily-imposed constraint is that the fee

11 agreement cannot “provide for fees exceeding 25 percent of the past-due benefits.” Id. (citing

12 § 406(b)(1)(A)).

13         Consequently, in Social Security cases, I begin with the contingency fee agreement and

14 then “test[] it for reasonableness.” Id. at 808. “[T]he question is whether the amount need[s to]

15 be reduced, not whether the loadstar amount should be enhanced.” Crawford v. Astrue, 586 F.3d

16 1142, 1149 (9th Cir. 2009) (en banc). I may reduce the fee award “based on the character of the

17 representation and the results the representative achieved.” Gisbrecht, 535 U.S. at 808. Thus, I

18 “may properly reduce the fee for substandard performance, delay, or benefits that are not in

19 proportion to the time spent on the case.” Crawford, 586 F.3d at 1151. I may “consider the

20 lodestar calculation, but only as an aid in assessing the reasonableness of the fee.” Id. (emphasis

21 omitted).

22         The attorney seeking the fee award bears the burden of establishing the fee sought is

23 reasonable. Id. at 1148. The award of fees under § 406(b) lies within my discretion. Id. at 1147.



                                                     2
 1         Garcia’s attorney requests $18,000.00, which is well below the contingency amount of

 2 $30,953.50. ECF Nos. 31 at 3, 31-4 at 3. He presents evidence that counsel spent 11.4 hours on

 3 the case and a paralegal spent 3.0 hours. ECF No. 31-5. There is no evidence of substandard

 4 performance. Rather, counsel obtained a favorable result of a remand and subsequent award of

 5 substantial past benefits. There is no evidence counsel caused any delay to increase the

 6 contingent amount. Additionally, the fees are not excessively large in relation to the past-due

 7 benefits obtained for the claimant. Garcia’s attorney therefore has met his burden of establishing

 8 a reasonable fee award in the amount of $18,000.00.

 9         I previously granted the parties’ stipulation to award Garcia $2,200.00 in attorney’s fees

10 under the Equal Access to Justice Act (EAJA). ECF Nos. 29, 30. Garcia’s attorney agrees he

11 will credit this amount against any fee awarded under 42 U.S.C. § 406(b). ECF No. 31 at 1-2; see

12 also Gisbrecht, 535 U.S. at 796 (stating that a claimant may obtain fee awards under both

13 § 406(b) and the EAJA but the attorney must refund the smaller fee amount to the claimant).

14         IT IS THEREFORE ORDERED that the motion for attorney’s fees (ECF No. 31) is

15 GRANTED. Plaintiff Marcos Garcia’s attorney, Cyrus Safa, is awarded attorney’s fees pursuant

16 to 42 U.S.C. § 406(b) in the amount of $18,000.00.

17         IT IS FURTHER ORDERED that Cyrus Safa shall reimburse plaintiff Marcos Garcia the

18 amount of $2,200.00 for EAJA fees previously paid by the Commissioner.

19         DATED this 6th day of February, 2019.

20

21
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
22

23



                                                    3
